Mayham, P. J.,
(concurring.) The questions in this case grow out of the construction to be placed upon the following exception in the lease: “But assessments, if any shall be made, for opening streets, squares, or for other public purposes of an extraordinary character, or for permanent improvements, shall be paid by the said parties of the first part.” If this assessment comes within any of the above exceptions, it must be under that which exempts the lessee from the payment of taxes for permanent improvements. This street was paved with cobble pavement at the time of making and renewing the lease. That kind of pavement necessitated frequent relaying, paving, or repairing, for which the lessee under the lease would be clearly liable. That kind of pavement was in universal use in the city of Albany at that time; and it seems that it required the authority conferred by chapter 298 of the Laws of 1883, to enable the common council to adopt the more permanent, but more expensive, kind of pavement, known as “Belgium block.” It is by no means probable that the parties to this lease, either when it was made or renewed, had in contemplation a repavement of this street with a pavement of this character. Nor do I think the language of the lease which binds the lessee to pay “all.assessments for paving, flagging, or repaving the streets adjoining the premises” necessarily embraces this kind of repavement, especially when read in connection with the paragraph relating to “permanent improvements, ” above quoted. By that paragraph or provision of the lease the lessee is exempted from taxes imposed for permanent improvements, and it is difficult to conceive of a more substantial or permanent improvement than that of paving a street with granite block. The lease does not, in express terms, require the lessee to pay for “repaving,” but for “paving,” which means when pavement is laid for the first time on a dirt road; repaving is when an old pavement is replaced by a new one. If, by the condition of the streets at the time of making or renewing the lease, there was no “paving” that could be required, the lessee was only the more secure from that burden, and the court cannot import into the agreement any word that could increase the defendants’ liability. If, therefore, that provision in the lease is to have any effect, it must be applicable to the permanent improvement of paving this street with granite blocks. If this tax is imposed upon the tenant, it, or the rector, by whom it is represented, would be required to pay for the use of the premises, in 1891, about three times the amount of the rent stipulated in the lease,—a burden which should not be cast upon the defendants unless, by the clear terms of the lease, they assumed that burden, which I do not think they did. I therefore concur in the conclusion reached by my Brother Putnam in this case, that the defendants should have judgment, with costs.